                Case 20-11413-KBO             Doc 195       Filed 06/25/20        Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)

                          Debtors.1                              (Jointly Administered)




                                        AFFIDAVIT OF SERVICE


STATE OF NEW YORK                 )
                                  )    ss:
COUNTY OF KINGS                   )

I, Edward A. Calderon, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 18th day of June, 2020, DRC, acting under my supervision, caused a true and
       accurate copy of the “Supplemental Declaration of G. David Dean in Support of Debtors’
       Application for Entry of an Order Authorizing the Retention and Employment of Cole
       Schotz P.C. as Counsel for the Debtors Nunc Pro Tunc to the Petition Date” (Docket No.
       126), to be served via electronic mail upon the parties as set forth on Exhibit 1; and via
       First Class US Mail upon the parties as set forth in Exhibit 2, attached hereto.




1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


LVI00015
              Case 20-11413-KBO          Doc 195     Filed 06/25/20     Page 2 of 8




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 24th day of June, 2020, Brooklyn, New York.



                                                              By ________________________
                                                                    Edward A. Calderon
Sworn before me this
24th day of June, 2020


_____________________
Notary Public




LVI00015
Case 20-11413-KBO   Doc 195   Filed 06/25/20   Page 3 of 8




                    EXHIBIT 1
                                 Case 20-11413-KBO Doc 195 Filed 06/25/20 Page 4 of 8
                                              LVI Intermediate Holdings, Inc. et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 1 of 3                                                                                                     06/18/2020 12:10:47 PM
000022P001-1448S-015           000022P001-1448S-015                000022P001-1448S-015                000022P001-1448S-015
ALCON LABORATORIES INC         ALCON LABORATORIES INC              ALCON LABORATORIES INC              ALCON LABORATORIES INC
BRENT POLLY                    BRENT POLLY                         BRENT POLLY                         BRENT POLLY
PO BOX 677775                  PO BOX 677775                       PO BOX 677775                       PO BOX 677775
DALLAS TX 75267-7775           DALLAS TX 75267-7775                DALLAS TX 75267-7775                DALLAS TX 75267-7775
BRENT.POLLY@ALCON.COM          INSTRUMENTATION.CS@ALCON.COM        ASA.CS@ALCON.COM                    AR.PAYMENTS@ALCON.COM




000067P001-1448S-015           000023P001-1448S-015                000033P001-1448S-015                000031P001-1448S-015
ALORICA INC                    AMERICAN EXPRESS                    AMO SALES AND SVC INC               AMOBEE INC
DANIELLE EVANS                 AUSTIN SIEGFRIED                    GERARD SHIN                         MEGAN REIFEISS
5161 CALIFORNIA AVE.,STE 100   PO BOX 650448                       PO BOX 74007099                     PO BOX 894409
IRVINE CA 92617                DALLAS TX 75265-0448                CHICAGO IL 60674-7099               LOS ANGELES CA 90189
DANIELLE.EVANS@ALORICA.COM     AUSTIN.SIEGFRIED@AEXP.COM           GSHIN2@ITS.JNJ.COM                  MEGAN.REIFEISS@AMOBEE.COM




000031P001-1448S-015           000054P001-1448S-015                000057P001-1448S-015                000080P001-1448S-015
AMOBEE INC                     BEN COOK                            BRACE WOOD                          BURR & FORMAN LLP
MEGAN REIFEISS                 ADDRESS INTENTIONALLY OMITTED       SARA TAYLOR                         RICHARD A ROBINSON,ESQ
PO BOX 894409                  BCOOK1266@HOTMAIL.COM               1400 E EXPRESSWAY 83                1201 N MARKET ST.,STE 1407
LOS ANGELES CA 90189                                               SUITE 155                           WILMINGTON DE 19801
CLIENTACCTG-US@AMOBEE.COM                                          MCALLEN TX 78503                    RROBINSON@BURR.COM
                                                                   SARA.TAYLORAPSO@GMAIL.COM


000071P001-1448S-015           000026P001-1448S-015                000056P001-1448S-015                000027P001-1448S-015
CAMPBELL & LEVINE LLC          CENTURYLINK                         CLINICAL PROPERTY HOLDINGS, LLC     DAVIS VISION INC
MARK T HURFORD,ESQ             MIGUEL ZELAYA                       ERIC SOLHEIM                        PAT CERVINO
222 DELAWARE AVE.,STE 1620     PO BOX 52187                        653 COLLINS MEADOW DRVIE            175 EAST HOUSTON S
WILMINGTON DE 19801            PHOENIX AZ 85072-2187               GEORGETOWN SC 29940                 SAN ANTONIO TX 78205
MHURFORD@CAMLEV.COM            MIGUEL.ZELAYA@CENTURYLINK.COM       ERIC@CLINICALPROPERTYHOLDINGS.COM   PAT.CERVINO@VERSANTHEALTH.COM




000014P001-1448S-015           000008P002-1448S-015                000004P001-1448S-015                000059P001-1448S-015
DELAWARE ATTORNEY GENERAL      DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE         DOUGLAS EMMETT 2010 LLC
BANKRUPTCY DEPT                CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX   CARMELA VILLAGRACIA
CARVEL STATE OFFICE BLDG       CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898                          1003 BISHOP ST
820 N FRENCH ST 6TH FL         820 N FRENCH ST                     DOVER DE 19903                      #440
WILMINGTON DE 19801            WILMINGTON DE 19801                 DOSDOC_FTAX@STATE.DE.US             HONOLULU HI 96813
ATTORNEY.GENERAL@STATE.DE.US   CHRISTINA.ROJAS@DELAWARE.GOV                                            CVILLAGRACIA@DOUGLASEMMET.COM


000030P001-1448S-015           000079P001-1448S-015                000066P001-1448S-015                000066P001-1448S-015
FACEBOOK INC                   FORCHELLI DEEGAN TERRANA LLP        FURR AND COHEN PA                   FURR AND COHEN PA
1601 WILLOW RD                 GERARD R LUCKMAN                    ROBERT C FURR,ESQ                   ROBERT C FURR,ESQ
MENLO PARK CA 94025            333 EARLE OVINGTON BLVD.,STE 1010   2255 GLADES RD.,STE 301E            2255 GLADES RD.,STE 301E
AR@FB.COM                      UNIONDALE NY 11553                  BOCA RATON FL 33431                 BOCA RATON FL 33431
                               GLUCKMAN@FORCHELLILAW.COM           RFURR@FURRCOHEN.COM                 LTITUS@FURRCOHEN.COM
                                         Case 20-11413-KBO Doc 195 Filed 06/25/20 Page 5 of 8
                                                      LVI Intermediate Holdings, Inc. et al.
                                                                Electronic Mail
                                                                 Exhibit Pages
Page # : 2 of 3                                                                                                                                06/18/2020 12:10:47 PM
000021P001-1448S-015                    000024P001-1448S-015                                 000069P001-1448S-015                  000068P001-1448S-015
GOLDBERG KOHN                           GOOGLE INC                                           GREENBERG TRAURIG LLP                 GREENBERG TRAURIG PA
RANDALL L KLEIN                         1600 AMPHITHEATRE PKWY                               DENNIS A MELORO                       ARI NEWMAN
55 EAST MONROE STREET                   MOUNTAIN VIEW CA 94043                               THE NEMOURS BLDG                      333 SE 2ND AVE.,STE 4400
SUITE 3300                              COLLECTIONS-GOOGLE@GOOGLE.COM                        1007 NORTH ORANGE ST.,STE 1200        MIAMI FL 33131
CHICAGO IL 60603                                                                             WILMINGTON DE 19801                   NEWMANAR@GTLAW.COM
RANDALL.KLEIN@GOLDBERGKOHN.COM                                                               MELOROD@GTLAW.COM


000028P001-1448S-015                    000077P001-1448S-015                                 000041P001-1448S-015                  000063P001-1448S-015
HENRY SCHEIN INC                        HONIGMAN LLP                                         HW HOLLINGER CANADA INC               KURTZMAN STEADY LLC
HEATHER STEPHENS                        LAWRENCE A LICHTMAN,ESQ                              ROBERTO MANCUSO                       JEFFREY KURTZMAN,ESQ
PO BOX 371952                           2290 FIRST NATIONAL BLDG                             550 RUE SHERBROOKE O STE 2070         401 S 2ND ST.,STE 200
PITTSBURGH PA 15250-7952                660 WOODWARD AVE                                     MONTREAL QC H3A1B9                    PHILADELPHIA PA 19147
HEATHER.STEPHENS@HENRYSCHEIN.COM        DETROIT MI 48226                                     CANADA                                KURTZMAN@KURTZMANSTEADY.COM
                                        LICHTMAN@HONIGMAN.COM                                INFO@HWHOLLINGER.COM


000061P001-1448S-015                    000065P001-1448S-015                                 000037P001-1448S-015                  000053P001-1448S-015
LINEBARGER GOGGAN BLAIR & SAMPSON LLP   LINEBARGER GOOGAN BLAIR & SAMPSON LLP                MARKETING ARCHITECTS                  MARKUS HOCKENSON
ELIZABETH WELLER                        DON STECKER                                          B QUARBERG                            ADDRESS INTENTIONALLY OMITTED
2777 N STEMMONS FREEWAY, STE 1000       112 E PECAN ST.,STE 2200                             110 CHESHIRE LN STE 200               MHOCKENSON@COMCAST.NET
DALLAS TX 75207                         SAN ANTONIO TX 78205                                 MINNEAPOLIS MN 55305
DALLAS.BANKRUPTCY@PUBLICANS.COM         SANANTONIO.BANKRUPTCY@PUBLICANS.COM                  BQUARBERG@MARKARCH.COM




000073P001-1448S-015                    000042P001-1448S-015                                 000072P001-1448S-015                  000043P001-1448S-015
MCCREARY VESELKA BRAGG & ALLEN PC       METLIFE GROUP BENEFITS                               METZ LEWIS BRODMAN MUST O'KEEFE LLC   MICROSOFT ONLINE INC
TARA LEDAY                              METLIFE SMALL BUSINESS CENTER                        JUSTIN M TUSKAN,ESQ                   PO BOX 847543
P O BOX 24106701                        SHANNA CURRY                                         535 SMITHFIELD ST.,STE 800            DALLAS TX 75284-7543
ROUND ROCK TX 78680                     BOX # 804466                                         PITTSBURGH PA 15222                   ADBILL@MICROSOFT.COM
TLEDAY@MVBALAW.COM                      811 MAIN ST 7TH FLOOR                                JTUSKAN@METZLEWIS.COM
                                        KANSAS CITY MO 64180-4466
                                        SHANNA.CURRY@METLIFESERVICE.COM

000052P001-1448S-015                    000044P001-1448S-015                                 000044P001-1448S-015                  000076P001-1448S-015
MORRIS NICHOLS ARSHT & TUNNELL LLP      NEUSTAR INFO SVC INC                                 NEUSTAR INFO SVC INC                  OASIS MEDICAL
ROBERT J DEHNEY                         BANK OF AMERICA                                      BANK OF AMERICA                       MATT KRALL
1201 NORTH MARKET STREET                HOMAN HAGHARI                                        HOMAN HAGHARI                         514 S VERMONT AVE
16TH FLOOR                              PO BOX 742000                                        PO BOX 742000                         GLENDORA CA 91741
WILMINGTON DE 19801                     ATLANTA GA 30374-2000                                ATLANTA GA 30374-2000                 MKRALL@OASISMEDICAL.COM
RDEHNEY@MNAT.COM                        NISBILLING@NEUSTAR.BIZ                               SUPPORT-INFOSERVICES@TEAM.NEUSTAR


000039P001-1448S-015                    000078P001-1448S-015                                 000081P001-1448S-015                  000064P001-1448S-015
OASIS MEDICAL INC                       OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (   OFFIT KURMAN PA                       OKLAHOMA COUNTY TREASURER
MONICA LOERA                            DEB SECREST                                          STEPHEN A METZ,ESQ                    GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY
514 SOUTH VERMONT AVE                   PA- DEPT OF LABOR AND INDUSTRY                       4800 MONTGOMERY LANE, 9TH FLR         320 ROBERT S KERR, RM 505
GLENDORA CA 91741                       COLLECTIONS SUPPORT UNIT                             BETHESDA MD 20814                     OKLAHOMA CITY OK 73102
MLOERA@OASISMEDICAL.COM                 651 BOAS ST.,RM 925                                  SMETZ@OFFITKURMAN.COM                 GRECRA@OKLAHOMACOUNTY.ORG
                                        HARRISBURG PA 17121
                                        RA-LI-UCTS-BANKRUPTCY@STATE.PA.US
                                     Case 20-11413-KBO Doc 195 Filed 06/25/20 Page 6 of 8
                                                  LVI Intermediate Holdings, Inc. et al.
                                                            Electronic Mail
                                                             Exhibit Pages
Page # : 3 of 3                                                                                                                  06/18/2020 12:10:47 PM
000074P001-1448S-015               000055P001-1448S-015                        000032P001-1448S-015                  000040P001-1448S-015
PEPPER HAMILTON LLP                RONALD ANTONIEWICZ                          ROSENBERG MEDIA                       RP AVENTINE OFFICE OWNER LLC
KENNETH A LISTWAK                  ADDRESS INTENTIONALLY OMITTED               JAY ROSENBERG                         M GONZALEZ
HERCULES PLAZA STE 5100            RANTONIEWICZ@AOL.COM                        14413 AUTUMN BRANCH TERRACE           3953 MAPLE AVE STE 300
1313 N MARKET ST                                                               BOYDS MD 20841                        DALLAS TX 75219
WILMINGTON DE 19899-1709                                                       JAY@ROSENBERGMEDIA.COM                MGONZALEZ@ROCKHILLMANAGEMENT.COM
LISTWAKK@PEPPERLAW.COM


000038P001-1448S-015               000016P001-1448S-015                        000017P001-1448S-015                  000075P001-1448S-015
SECURED COMMUNICATIONS INC         SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION    SENSIS INC
STEVE SYNENKO                      SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT              JOSE VILLA
3249 SE QUAY ST                    100 F ST NE                                 ONE PENN CTR                          818 SOUTH BROADWAY STE 100
PORT ST. LUCIE FL 34984            WASHINGTON DC 20549                         1617 JFK BLVD STE 520                 LOS ANGELES CA 90041
SCISYSTEMS@GMAIL.COM               SECBANKRUPTCY@SEC.GOV                       PHILADELPHIA PA 19103                 JRVILLA@SENSISAGENCY.COM
                                                                               SECBANKRUPTCY@SEC.GOV


000070P001-1448S-015               000070P001-1448S-015                        000070P001-1448S-015                  000058P001-1448S-015
SHIPMAN & GOODWIN LLP              SHIPMAN & GOODWIN LLP                       SHIPMAN & GOODWIN LLP                 SLOSBURG REAL PROPERTY
ERIC S GOLDSTEIN,ESQ               ERIC S GOLDSTEIN,ESQ                        ERIC S GOLDSTEIN,ESQ                  BRIAN SCHUKAR
ONE CONSTITUTION PLAZA             ONE CONSTITUTION PLAZA                      ONE CONSTITUTION PLAZA                10040 REGENCY CIRCLE
HARTFORD CT 06103-1919             HARTFORD CT 06103-1919                      HARTFORD CT 06103-1919                OMAHA NE 86114
EGOLDSTEIN@GOODWIN.COM             BANKRUPTCY@GOODWIN.COM                      BANKRUPTCYPARALEGAL@GOODWIN.COM       BSCHUKAR@SLOSBURG.COM




000029P001-1448S-015               000029P001-1448S-015                        000034P001-1448S-015                  000034P001-1448S-015
STAPLES ADVANTAGE                  STAPLES ADVANTAGE                           TOWER 1555                            TOWER 1555
DEPT ATL                           DEPT ATL                                    DEBRA LAWSON                          DEBRA LAWSON
JAMIE THOMAS                       JAMIE THOMAS                                1555 PALM BEACH LAKES BLVD STE 1100   1555 PALM BEACH LAKES BLVD STE 1100
PO BOX 105748                      PO BOX 105748                               WEST PALM BEACH FL 33401              WEST PALM BEACH FL 33401
ATLANTA GA 30348-5748              ATLANTA GA 30348-5748                       DLAWSON@ECCLESTONE.COM                PROPERTYADMIN@ECCLESTONE.COM
ARCREDITCARDTEAM@STAPLES.COM       STAPLESCREDITSD@STAPLES.COM


000005P001-1448S-015               000036P001-1448S-015                        000062P001-1448S-015                  000025P001-1448S-015
US ATTORNEY FOR DELAWARE           VINCODO LLC                                 WILES & WILES LLP                     ZIEMER USA
CHARLES OBERLY ELLEN SLIGHTS       TIM DALY                                    VICTOR W NEWMARK,ESQ                  CAROL DEPPING OR BETH PRATT
1313 NORTH MARKET ST               1554 CLARK DR                               800 KENNESAW AVE.,STE 400             620 E 3RD ST
WILMINGTON DE 19801                YARDLY PA 19067                             MARIETTA GA 30060-7946                ALTON IL 62002
USADE.ECFBANKRUPTCY@USDOJ.GOV      TDALY@VINCODO.COM                           BANKRUPTCY@EVICT.NET                  CAROL.DEPPING@ZIEMERGROUP.COM




000025P001-1448S-015
ZIEMER USA
CAROL DEPPING OR BETH PRATT
620 E 3RD ST
ALTON IL 62002
BETH.PRATT@ZIEMERGROUP.COM




               Records Printed :   69
Case 20-11413-KBO   Doc 195   Filed 06/25/20   Page 7 of 8




                    EXHIBIT 2
                                                Case 20-11413-KBO                  Doc 195   Filed 06/25/20            Page 8 of 8
                                                                         LVI Intermediate Holdings, Inc. et al.
                                                                                    Exhibit Page

Page # : 1 of 1                                                                                                                                              06/18/2020 01:14:18 PM
000013P001-1448S-015                          000006P001-1448S-015                           000007P001-1448S-015                                 000059P001-1448S-015
ARIZONA ATTORNEY GENERAL'S OFFICE             DELAWARE SECRETARY OF STATE                    DELAWARE STATE TREASURY                              DOUGLAS EMMETT 2010 LLC
PO BOX 6123                                   DIVISION OF CORPORATIONS                       BANKRUPTCY DEPT                                      CARMELA VILLAGRACIA
MD 7611                                       401 FEDERAL ST STE 4                           820 SILVER LAKE BLVD                                 1003 BISHOP ST
PHOENIX AZ 85005-6123                         DOVER DE 19901                                 STE 100                                              #440
                                                                                             DOVER DE 19904                                       HONOLULU HI 96813



000009P001-1448S-015                          000077P001-1448S-015                           000001P001-1448S-015                                 000002P001-1448S-015
FRANCHISE TAX BOARD                           HONIGMAN LLP                                   INTERNAL REVENUE SVC                                 INTERNAL REVENUE SVC
BANKRUPTCY SECTION MSA340                     LAWRENCE A LICHTMAN,ESQ                        CENTRALIZED INSOLVENCY OPERATION                     CENTRALIZED INSOLVENCY OPERATION
PO BOX 2952                                   2290 FIRST NATIONAL BLDG                       PO BOX 7346                                          2970 MARKET ST
SACRAMENTO CA 95812-2952                      660 WOODWARD AVE                               PHILADELPHIA PA 19101-7346                           MAIL STOP 5 Q30 133
                                              DETROIT MI 48226                                                                                    PHILADELPHIA PA 19104-5016



000010P001-1448S-015                          000003P001-1448S-015                           000078P001-1448S-015                                 000055P001-1448S-015
MICHIGAN DEPT OF TREASURY, TAX POL DIV        OFFICE OF THE US TRUSTEE                       OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (   RONALD ANTONIEWICZ
LITIGATION LIAISON                            844 KING ST                                    DEB SECREST                                          ADDRESS INTENTIONALLY OMITTED
430 WEST ALLEGAN ST                           STE 2207                                       PA- DEPT OF LABOR AND INDUSTRY
2ND FL AUSTIN BLDG                            WILMINGTON DE 19801                            COLLECTIONS SUPPORT UNIT
LANSING MI 48922                                                                             651 BOAS ST.,RM 925
                                                                                             HARRISBURG PA 17121


000015P001-1448S-015                          000012P001-1448S-015                           000011P001-1448S-015
SECURITIES AND EXCHANGE COMMISSION            SOCIAL SECURITY ADMINISTRATION                 US EPA REG 3
NY REG OFFICE BANKRUPTCY DEPT                 OFFICE OF THE GEN COUNSEL REGION 3             OFFICE OF REG COUNSEL
BROOKFIELD PL                                 300 SPRING GDN ST                              1650 ARCH ST
200 VESEY ST STE 400                          PHILADELPHIA PA 19123                          PHILADELPHIA PA 19103
NEW YORK NY 10281-1022




          Records Printed :              15
